DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13, 16 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over TERAOKA (US 2016/0227650) in view of HAN et al (US 2015/0022940).
Regarding claim 1, TERAOKA teaches a multilayer ceramic capacitor (Fig. 1, 100), the multilayer ceramic capacitor comprising: a monolithic body (Fig. 1, 1) comprising a plurality of dielectric layers (Fig. 2, 3a-3i) stacked in a Z-direction (Fig. 2, up and down) that is perpendicular to a longitudinal direction (Fig. 2, left to right), the monolithic body having a first end and a second end (Fig. 2, 1a/1b) that is spaced apart from the first end in the longitudinal direction (Fig. 2); a first plurality of electrodes (Fig. 2, 4c/4d/4g/4h) extending from the first end towards the second end of the monolithic body (Fig. 2), the first plurality of electrodes being spaced apart from the second end of the monolithic body by a first margin distance (Fig. 2, Lg on right); a second plurality of electrodes (Fig. 2, 4a/4b/4e/4f) extending from the second end towards the first end of the monolithic body (Fig. 2), second plurality of electrodes being spaced apart from the first end of the monolithic body by a second margin distance (Fig. 2, Lg on left); a first external termination (Fig. 2, 2b) disposed along the first end and connected with the first plurality of electrodes (Fig. 2), the first external termination comprising a compliant layer (Fig. 2, 2a [0048]); a second external termination (Fig. 2, 2b) disposed along the second end and connected with the second plurality of electrodes (Fig. 2); wherein: the monolithic body has a body length in the longitudinal direction between the first end and the second end (Fig. 2, L), and a margin ratio between the body length and at least one of the first margin distance or the second margin distance is less than about 10 (Fig. 2, Lg = 60µm [0077]; L = 400µm [0010] so ratio would be at most 6.67), and the compliant layer has a thickness in the longitudinal direction (1-10 µm  [0048]) and a ratio of the first margin distance to the thickness of the compliant layer is greater than about 5 (Lg = 60µm [0077]; thickness = 1-10 µm [0048], so the ratio would be 60-6 which teaches the claim limitations).
However. TEROKA fails to teach that at least one of the first external termination or the second external termination comprises a conductive polymeric composition. 
HAN teaches that at least one of the first external termination or the second external termination comprises (Fig. 3, 131/132) a conductive polymeric composition (Fig. 3, 131b/132b [0090]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the external electrode configuration of HAN to the invention of TEROKA, in order to limit cracks in the external electrodes (HAN [0015]).
Regarding claim 2, TERAOKA, as modified by HAN, further teaches that the conductive polymeric composition comprises an epoxy resin (HAN [0046]).  
Regarding claim 3, TERAOKA, as modified by HAN, further teaches that the conductive polymeric composition comprises conductive particles (HAN [0044]).  
Regarding claim 4, TERAOKA, as modified by HAN, further teaches that the conductive particles comprise silver (HAN [0056]).  
Regarding claim 5, TERAOKA, as modified by HAN, fail to teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to us a conductive polymer composition that has a Young's modulus that is less than about 3 GPa as 15AVX-956-P (1084) tested in accordance with ASTM D638-14 at about 23 0C and 20% relative humidity, as these materials are well known polymers the art and could be chosen based on properties that would best suit user needs for desired characteristics of the device.  The use of conventional materials/components to perform their known function is obvious.  MPEP 2144.06.
Regarding claim 6, TERAOKA, as modified by HAN, fail to teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to us a conductive polymer composition that exhibits a volume resistivity that is less than about 0.01 ohm-cm as tested in accordance with ASTM B193-16 at about 23 0C and 20% relative humidity, as these materials are well known polymers the art and could be chosen based on properties that would best suit user needs for desired characteristics of the device.  The use of conventional materials/components to perform their known function is obvious.  MPEP 2144.06.
Regarding claim 7, TERAOKA, as modified by HAN, further teaches that the first external termination further comprises a base layer (HAN Fig. 3, 131a) formed over the first end of the monolithic body (HAN Fig. 3, 110) and a compliant layer (HAN Fig. 3, 131b) formed over the base layer.  
Regarding claim 8, TERAOKA, as modified by HAN, further teaches a plurality of anchor tabs (TERAOKA Fig. 2, 5a/5b) disposed within the monolithic body and at the first end of the monolithic body, the plurality of anchor tabs connected with the base layer (TERAOKA Fig. 2).  
Regarding claim 9, TERAOKA, as modified by HAN, further teaches that the base layer comprises a conductive metal (HAN [0087]).  
Regarding claim 10, TERAOKA, as modified by HAN, further teaches that the first external termination further comprises at least one plated layer (HAN Fig. 3, 131c) formed over the compliant layer.  
Regarding claim 11, TERAOKA, as modified by HAN, further teaches that the at least one plated layer comprises a first plated layer (HAN [0105] nickel plated layer) comprising a first conductive material and a second plated layer (HAN [0105] Tin plated layer) comprising a second conductive material, the second conductive material being different than the first conductive material (Known characteristic of nickel and tin).  
Regarding claim 13, TERAOKA, as modified by HAN, further teaches that the capacitor is free of floating electrodes (TEROKA Fig. 2).  
Regarding claim 16, TERAOKA, as modified by HAN, further teaches that the first plurality of electrodes are interleaved with the second plurality of electrodes (TEROKA Fig. 2 and Fig. 10).
Regarding claim 31, TERAOKA, as modified by HAN, fail to fully teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the margin ratio is within a range of 7 to 10, in order to fit user needs and possible design specifications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 32, TERAOKA teaches a multilayer ceramic capacitor (Fig. 1, 100), the multilayer ceramic capacitor comprising: a monolithic body (Fig. 1, 1) comprising a plurality of dielectric layers (Fig. 2, 3a-3i) stacked in a Z-direction (Fig. 2, up and down) that is perpendicular to a longitudinal direction (Fig. 2, left to right), the monolithic body having a first end and a second end (Fig. 2, 1a/1b) that is spaced apart from the first end in the longitudinal direction (Fig. 2); a first plurality of electrodes (Fig. 2, 4c/4d/4g/4h) extending from the first end towards the second end of the monolithic body (Fig. 2), the first plurality of electrodes being spaced apart from the second end of the monolithic body by a first margin distance (Fig. 2, Lg on right); a second plurality of electrodes (Fig. 2, 4a/4b/4e/4f) extending from the second end towards the first end of the monolithic body (Fig. 2), second plurality of electrodes being spaced apart from the first end of the monolithic body by a second margin distance (Fig. 2, Lg on left); a first external termination (Fig. 2, 2b) disposed along the first end and connected with the first plurality of electrodes (Fig. 2), the first external termination comprising a first compliant layer (Fig. 2, 2a [0048]), the first compliant layer has a thickness in the longitudinal direction (1-10 µm  [0048]), and a second external termination (Fig. 2, 2b) disposed along the second end and connected with the second plurality of electrodes (Fig. 2); wherein a ratio of the first margin distance to the thickness of the compliant layer is greater than about 5 (Lg = 60µm [0077]; thickness = 1-10 µm [0048], so the ratio would be 60-6 which teaches the claim limitations).
However. TEROKA fails to teach that at least one of the first external termination or the second external termination comprises a conductive polymeric composition. 
HAN teaches that at least one of the first external termination or the second external termination comprises (Fig. 3, 131/132) a conductive polymeric composition (Fig. 3, 131b/132b [0090]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the external electrode configuration of HAN to the invention of TEROKA, in order to limit cracks in the external electrodes (HAN [0015]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TERAOKA (US 2016/0227650) in view of HAN et al (US 2015/0022940) in further view of TERASHITA (US 2019/0304683).
Regarding claim 12, TERAOKA, as modified by HAN, fail to teach the claim limitations.
TERASHITA teaches a floating electrode (Fig. 4B, 16) that is free of electrical connections with each of the first external termination and second external termination (Fig. 4B).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TERASHITA to the invention of TERAOKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 14, TERAOKA, as modified by HAN, fail to teach the claim limitations.
TERASHITA teaches that the first external termination (Fig. 2, 24a) has a total average thickness in the longitudinal direction that ranges from about 25 µm to about 150 µm  (26 from 30-200 µm [0052];   28 from 50-150 µm [0058]; 30 from 1-15 µm [0082] total would be from 81-365 µm which teaches the claim limitations).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TERASHITA to the invention of TERAOKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 15, TERAOKA, as modified by HAN, fail to teach the claim limitations.
TERASHITA teaches that the first external termination (Fig. 2, 24a) further comprises a compliant layer (Fig. 2, 28a) that comprises the conductive16AVX-956-P (1084) polymeric composition ([0058]), and wherein the compliant layer has an average thickness that ranges from about 3 µm to about 125 µm (from 50-150 µm [0058]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TERASHITA to the invention of TERAOKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Additional Relevant Prior Art:
Ikushima et al (US 2010/0221124) teaches relevant art in [0454-0455])
GREEN et al (US 2012/0100217) teaches relevant art in [0061].
KANG et al (US 2013/0294006) teaches relevant art in Fig. 1-2.
KIM et al (US 2019/0115145) teaches a polymetric external electrode layer with a thickness from 0.01-1 µm [0043].

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the prior art fails to teach the new limitations of claim 1, the examiner notes that TERAOKA teaches an external electrode layer with a thickness that would fit the claimed ratio range. 
In response to applicant's argument that the external electrode sizes of Terashita would be able to combine with the invention of TERAOKA and still teach the claimed limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner also notes that KIM et al (US 2019/0115145) teaches a polymetric external electrode layer with a thickness from 0.01-1 µm [0043], which would teach an external layer with a size that would teach claimed limitations when combined. 
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848